                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-415-FDW-DCK

 JEANNE MOTON HESPRICH,                                 )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )          ORDER
                                                        )
 C.R. BARD, INC., and BARD PERIPHERAL                   )
 VASCULAR, INC.,                                        )
                                                        )
                Defendants.                             )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 17) filed by Paul J. Osowski, concerning Dell P. Chappell, on

April 15, 2021. Dell P. Chappell seeks to appear as counsel pro hac vice for Defendants. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 17) is GRANTED. Dell P. Chappell

is hereby admitted pro hac vice to represent Defendants.


                                          Signed: April 15, 2021




      Case 3:20-cv-00415-FDW-DCK Document 18 Filed 04/16/21 Page 1 of 1
